DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102016015433, filed on 12/23/2016 was received with the present application.

Claim Objections

Claims 1-2, 13, and 19-20 are objected to because of the following informalities that requires appropriate corrections:

In claim 1, line 2, the limitation “a bicycle chain having inner link plate pairs” should read “a bicycle chain having chain inner link plate pairs”.
In claim 2, line 1-2, the limitation “the sprocket body” should read “the flat
Claim 13 is objected to because it depends from cancelled claim 12. Examiner assumes that applicant intended to change the dependency of claim 13 after cancelling claim 12 such that claim 13 depends from claim 1 instead of cancelled claim 12. Therefore, appropriate corrections pertaining to claim 13 dependency is required by the applicant.
In claim 19, line 3, the limitation “a bicycle chain having inner link plate pairs” should read “a bicycle chain having chain inner link plate pairs”.
In claim 20, line 3, the limitation “the sprocket body” should read “the flat sprocket body”.
In claim 20, line 5, the limitation “the sprocket body” should read “the flat sprocket body”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Braedt (U.S. PGPUB 2011/0105263), in view of Sugimoto (U.S. PGPUB 2017/0355422).

In regards to claim 1, Braedt teach (Figures 1-9) a multi-sprocket arrangement (multiple sprocket assembly 40) for rotatable mounting on a rear-wheel axle (driver 27) and in an 
Whereas, Sugimoto teach (Figure 1-26) a multi-sprocket arrangement (bicycle sprocket assembly 10) configured to engage with a bicycle chain (bicycle chain ‘BC’) having chain inner link plate pairs (pair of inner link plates BC1) and chain outer link plate pairs (pair of outer link plates BC2), comprising: a sprocket (bicycle sprocket 12) having a flat sprocket body (first sprocket body 24) situated between an axial inner side (second axial surface S2) and an oppositely situated axial outer side (first axial surface S1), and a plurality of teeth (plurality of sprocket teeth 26) formed on a circumference of the sprocket (radially outer periphery of the sprocket body 24); the plurality of teeth (plurality of sprocket teeth 26) comprising: a first tooth group (second teeth 30), the axial width (second chain engaging width W2) of which is dimensioned to be greater than a chain inner link plate spacing (inner link space BC11) and smaller than a chain outer link plate spacing (outer link space BC21); and a second tooth group (first teeth 28), the axial width (first chain engaging width W1) of which are dimensioned to be 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the sprocket in the multi-sprocket arrangement taught by Braedt in view of Sugimoto in order to provide the plurality of teeth on said sprocket with at least one sequence of three teeth that includes two teeth of the second tooth group and a tooth of the first tooth group, all with the specific corresponding axial widths suggest by Sugimoto (that is, the axial width dimensions of the teeth in the first tooth group being larger than the chain inner link plate spacing and smaller than the chain outer link plate spacing, while the axial width dimensions of the teeth in the second tooth group being smaller than only the chain inner link plate spacing); wherein, the teeth of the first and second tooth groups are arranged in alternating sequential order in a circumferential direction, and the teeth of the first tooth group are configured to engage only the chain outer link plate pairs of a bicycle chain (due to the axially extending projections provided on each tooth of the first tooth group), while the teeth of the second tooth group are configured to engage both the chain inner and outer link plate pairs of the bicycle chain. Providing sprockets of the multi-sprocket arrangement taught by Braedt with this specific teeth structure is advantageous in appropriately holding/ maintaining the bicycle chain on the sprocket as said sprocket rotates, while also improving the guidance behavior of a bicycle chain (i.e. appropriately centering of the bicycle chain on the 

In regards to claims 2-6, Braedt in view of Sugimoto teach all claim intervening claim limitations as shown above. Sugimoto further teach (Figure 1-26), the flat sprocket body (first sprocket body 24) has an axial width (width of the portion of the first sprocket body 24 that is immediately radially inward of the radially outer periphery of the sprocket body 24) which substantially corresponds to the axial width (first chain engaging width W1) of the teeth of the second tooth group (fist teeth 28) and is smaller than the axial width (second chain engaging width W2) of the tooth in the first tooth group (second teeth 30) (figures 6-7 clearly illustrate, at least a portion of the first sprocket body 24 that is immediately readily inward of the radially outer periphery of the sprocket body 24, having substantially the same axial width as the first chain engaging width W1 of the first teeth 28 and also having a smaller axial width than the second chain engaging width W2 of second teeth 30); the projection (axially protruding portion on each second tooth 30 defined by the second axial end 30B) is formed on the axial inner side (second axial surface S2) of the sprocket (bicycle sprocket 12); and the projection (axially protruding portion on each second tooth 30 defined by the second axial end 30B) extends in a radial direction from a tooth tip (radially outermost edge of the second teeth 30) to a tooth root (radially outer periphery of the sprocket body 24) of the tooth in the first tooth group (second teeth 30), as far as but not beyond the root circle diameter (figures 7, 11-13, and 17-18 clearly illustrate, the axially protruding portion on each second tooth 30 defined by the second axial end 30B extending from the radially outermost edge of each second teeth 30 to the radially outer periphery of the sprocket body 24); wherein, said projection (axially protruding portion on each 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention that when at least a sprocket in the multi-sprocket arrangement taught by Braedt is modified view of Sugimoto as detailed above in the claim 1 rejection statement, the modified multi-sprocket arrangement would essentially comprises at a sprocket with the specific structure recited within claims 2-6 limitations.

In regards to claims 7-8, Braedt in view of Sugimoto teach all claim intervening claim limitations as shown above. Braedt further teach (Figures 1-9), the sprocket (larger sprocket 2) having a recesses (recesses 33 on the back surface of the sprocket 2 that faces the end sprocket 16) for receiving a chain inner link plate (inner plates of the roller chain described in paragraph 0030) on the axial inner side (back surface of the sprocket 2 that faces the end sprocket 16) of the flat sprocket body (inner and outer rings 5 and 3 of the larger sprocket 2) in the region of at least some of the teeth of the plurality of teeth (teeth 4); and a gearshift channel (recesses 33 on the front surface of the sprocket 2 that faces the smaller sprocket 1) in the form of at least one depression on the axial outer side (front surface of the sprocket 2 that faces the smaller sprocket 1) of the flat sprocket body (inner and outer rings 5 and 3 of the larger sprocket 2) (paragraph 0037 disclose, each individual sprocket of the multiple sprocket assembly 40 having shifting aids or recesses 33 on the flat surfaces, which are illustrated at least on the smaller sprocket 1 in 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the modified sprocket in the multi-sprocket arrangement taught through Braedt in view of Sugimoto with recesses on the axial inner side of the flat sprocket body at the region of the teeth in the second tooth group, and gearshift channel on the axial outer side of the flat sprocket body. This would be advantageous in facilitating the effective upshifting and/ or downshifting of the bicycle chain within the multi-sprocket arrangement.

In regards to claim 9, Braedt in view of Sugimoto teach all claim intervening claim limitations as shown above. Sugimoto further teach (Figure 1-26), wherein the material deformation of the projection (axially protruding portion on each second tooth 30 defined by the second axial end 30B) is generated from the axial inner side (second axial surface S2) (material forming each second tooth 30 must be at least partially deformed to shape and/ or construct the axially protruding profile of the second axial end 30B).

In regards to claim 11, Braedt in view of Sugimoto teach all claim intervening claim limitations as shown above. Braedt further teach (Figures 1-9), the sprocket (larger sprocket 2) comprising an even total number of teeth (figure 6 clearly illustrate, the larger sprocket 2 having total of 32 of the teeth 4).

In regards to claim 13, Braedt in view of Sugimoto teach all claim intervening claim limitations as shown above. Sugimoto further teach (Figure 1-26), a fraction of teeth of the first tooth group (9 teeth of the 16 total second teeth 30; in other words, the total number of second teeth 30 on the bicycle sprocket 12 that are located between the pair of second shifting facilitation projection 44 in a circumferential direction D1) in the total number of teeth (plurality of sprocket teeth 26) equating between 25% to 37.5 % (figures 5 clearly illustrate, the bicycle sprocket 12 having 9 of the second teeth 30 located between the pair of second shifting facilitation projection 44, which accounts for a fraction of the total number of second teeth 30 on the bicycle sprocket 12; and the total number of plurality of sprocket teeth 26 on the bicycle sprocket 12 being 36; therefore, said fraction of the second teeth 30 or 9 of the second teeth 30 in the plurality of sprocket teeth 26 would amount to 25%). Thus, when a modified multi-sprocket arrangement is provided through combined teachings of Braedt and Sugimoto as detailed in the claim 1 rejection statement above, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention that the plurality of teeth on the altered sprocket in said modified multi-sprocket arrangement would include a teeth of the first teeth group and teeth of the second teeth group; wherein, at least a fraction of the total number teeth of the first tooth group on the said sprocket equates between 25% to 37.5% of the total number of teeth on said sprocket. Configuring the sprocket in said modified multi-sprocket arrangement is advantageous for the same reasons set forth above in the claim 1 rejection statement.

In regards to claim 14-18, Braedt in view of Sugimoto teach all claim intervening claim limitations as shown above. Braedt further teach (Figures 1-9), the sprocket (larger sprocket 2) 

In regards to claim 20, Braedt teach (Figures 1-9) a sprocket (larger sprocket 2) for use in a multi-sprocket assembly (multiple sprocket assembly 40) attachable to a rea wheel (driver 27 of the rear wheel cassette hub 7) of a bicycle, the sprocket (larger sprocket 2) comprising: a flat sprocket body (inner and outer rings 5 and 3 of the larger sprocket 2) with an attachment portion (holes 41 on the outer pin mounts 10 of the outer ring 3 or the holes 12 on the inner pin mounts 11 of the inner ring 5) configured for attachment to another sprocket (end sprocket 16 or the smaller sprocket 1) of the multi-sprocket assembly (multiple sprocket assembly 40); and a plurality of teeth (teeth 4) formed on a circumference of the flat sprocket body (outer periphery on the outer ring 3 of the larger sprocket 2); wherein, said plurality of teeth (teeth 4) are configured to engage a bicycle chain (roller chain described in paragraph 0030). Yet, Braedt fail to explicitly disclose, the plurality of teeth (teeth 4) including a first tooth group and a second tooth group, both having the particular structure and arranged in the particular teeth sequence recited within claim 20 limitations.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the sprocket in the multi-sprocket assembly taught by Braedt in view of Sugimoto in order to provide the plurality of teeth on said sprocket with at least one sequence of three teeth that includes two teeth of the second tooth group and a tooth of the first tooth group, all with the specific corresponding axial widths .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Braedt in view of Sugimoto as applied to claim 1 above, and further in view of Reiter et al. (U.S. PGPUB 2014/0364259 hereinafter referred to as “Reiter”). Braedt in view of Sugimoto teach all claim intervening claim limitations as shown above. As detailed in the claim 1 rejection statement above, Sugimoto teach (Figure 1-26), the tooth of the first tooth group (second teeth 30) having a projection (axially protruding portion on each second tooth 30 defined by the second axial end 30B) that is produced by a material deformation (material forming each second tooth 30 must be at least partially deformed to shape and/ or construct the axially protruding profile of the second axial end 30B). However, both Braedt and Sugimoto, either individually or in combination, fail to teach impressing or stamping used as the means from generating the material deformation of the projection.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to generate the projection on a tooth of the first tooth group on the sprocket taught by Braedt in view of Sugimoto though impressing the axial outer side of said tooth using a stamping process as suggested in Reiter reference. Use of stamping as the impressing means that deform the material forming the at the tooth of the first tooth group in order to create the projection would be a simple, cost effective, and a commonly used method that would be appreciated by one of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Staples (U.S. PGPUB 2017/0045121), in view of Sugimoto.

In regards to claim 1, Staples teach (Figures 1 and 7-9) a bicycle drive (bicycle drivetrain 10) comprising: a multi-sprocket arrangement (multi-gear rear cassette 30) including a sprocket (one of the multiple chainrings of different diameters that forms the multi-gear rear cassette 30) 
However, Sugimoto teach (Figure 1-26) a multi-sprocket arrangement (bicycle sprocket assembly 10) configured to engage with a bicycle chain (bicycle chain ‘BC’) having chain inner link plate pairs (pair of inner link plates BC1) and chain outer link plate pairs (pair of outer link plates BC2), comprising: a sprocket (bicycle sprocket 12) having a flat sprocket body (first sprocket body 24) situated between an axial inner side (second axial surface S2) and an oppositely situated axial outer side (first axial surface S1), and a plurality of teeth (plurality of sprocket teeth 26) formed on a circumference of the sprocket (radially outer periphery of the sprocket body 24); the plurality of teeth (plurality of sprocket teeth 26) comprising: a first tooth group (second teeth 30), the axial width (second chain engaging width W2) of which is 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the sprockets in the multi-sprocket arrangement taught by Staples in view of Sugimoto in order to provide the plurality of teeth on said sprockets with at least one sequence of three teeth that includes two teeth of the second tooth group and a tooth of the first tooth group, all with the specific corresponding axial widths suggest by Sugimoto (that is, the axial width dimensions of the teeth in the first tooth group being larger than the chain inner link plate spacing and smaller than the chain outer link plate spacing, while the axial width dimensions of the teeth in the second tooth group being smaller than only the chain inner link plate spacing); wherein, the teeth of the first and second tooth groups are arranged in alternating sequential order in a circumferential direction, and the teeth of the first tooth group are configured to engage only the chain outer link plate pairs of a bicycle chain (due to the axially extending projections provided on each tooth of the first tooth group), while the teeth of the second tooth group are configured to engage both the chain inner and outer link plate pairs of the bicycle chain. Providing sprockets of the multi-sprocket arrangement .

Response to Arguments

With respect to applicant’s arguments in sections III-IV (on pages 9-11 of the remarks filed on 10/14/2020), regarding the 35 U.S.C. 102(a)(2) rejection of claim 20 in light of Sugimoto (U.S. PGPUB 2018/0127057) and regarding the 35 U.S.C. 103 rejection of claim 1 under Braedt in view of Sugimoto (U.S. PGPUB 2018/0127057), both have been fully considered and are persuasive. Therefore, said 35 U.S.C. 102(a)(2) and said 35 U.S.C. 103 rejections of claims 1 and 20 has been withdrawn. However, upon further consideration, a new grounds of rejection is made based on Braedt in view of Sugimoto (U.S. PGPUB 2017/0355422) under 35 U.S.C 103 as set forth above.
It’s the applicant’s position that neither Braedt nor Sugimoto (U.S. PGPUB 2018/0127057) teach or suggest, the fraction of teeth of the first tooth group in the total number of teeth on the sprocket amounting to less than 50%. After reconsideration of the previously set forth prior art rejections (in the office action mailed on 05/15/2020), examiner agrees with this argument. Nevertheless, as detailed above, Sugimoto (U.S. PGPUB 2017/0355422) does explicitly teach a sprocket in a multi-sprocket arrangement/ assembly comprising a first tooth group and a second tooth group, wherein the total amount of teeth in said first tooth group 

With respect to applicant’s arguments in section IV (on pages 11-12 of the remarks filed on 10/14/2020), regarding the 35 U.S.C. 103 rejection of claims 19 and 20 in view of Akanishi (U.S. PGPUB 2017/0370462), have been fully considered and are persuasive. Therefore, said 35 U.S.C. 103 rejections of claims 19 and 20 has been withdrawn. However, upon further consideration, a new grounds of rejection is made for claim 19 in light of Staples in view of Sugimoto (U.S. PGPUB 2017/0355422), and a new grounds of rejection is made for claim 20 in light of Braedt and Sugimoto (U.S. PGPUB 2017/0355422).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654